207 F.2d 247
UNITED STATES of America ex rel. Anthony VALENTI, Appellant,v.William T. BRADY, United States Marshal.
No. 10920.
United States Court of Appeals Third Circuit.
Submitted July 13, 1953.
Decided September 15, 1953.

Appeal from the United States District Court for the District of New Jersey, Thomas M. Madden, Judge.
Thomas D. McBride, Philadelphia, Pa., for appellant.
Alexander Feinberg, Sp. Asst. U. S. Atty., Camden, N. J., for appellee.
Before BIGGS, Chief Judge, and MARIS and HASTIE, Circuit Judges.
PER CURIAM.


1
In view of the judgment of this court this day entered in the case of United States v. Valenti, 3 Cir., 207 F.2d 242, the issues in the present case have become moot. The appeal will accordingly be dismissed.